Citation Nr: 1221422	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-48 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Whether new and material evidence has been received to reopen service connection for bilateral pes planus (flat feet).


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1942 to March 1946.

These claims come before the Board of Veterans' Appeals (Board) on appeal of June 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Although the RO declined to reopen service connection for bilateral pes planus in the February 2010 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issues of service connection for right and left hip disorder and whether to reopen service connection for bilateral pes planus were previously remanded by the Board in September 2011 for further procedural and evidentiary development of ensuring proper VCAA notice and obtaining VA medical examinations for right and left hip disorders.  This was accomplished, and the claims were readjudicated in an 
April 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran requested a Board personal hearing in December 2009.  Because the Veteran failed to appear at the hearing, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 
38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  The Veteran did not sustain a left hip injury or disease in service.

3.  Left hip disorder symptoms were not chronic in service.

4.  Left hip disorder symptoms have not been continuous since service separation.

5.  The Veteran does not have a current diagnosed left hip disability.

6.  The Veteran did not sustain a right hip injury or disease in service.

7.  Right hip disorder symptoms were not chronic in service.

8.  Right hip disorder symptoms have not been continuous since service separation.

9.  The Veteran does not have a current diagnosed right hip disability.

10.  A RO rating decision in May 1946 denied service connection for bilateral pes planus.

11.  Since the May 1946 RO decision denying service connection for bilateral pes planus, the additional evidence that was not previously considered is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a right hip disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The May 1946 RO decision which denied service connection for bilateral pes planus is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence not having been received, service connection for bilateral pes planus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In regard to the claims for service connection for left and right hip disorders, in a timely VCAA notice letter in October 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  

In regard to the claim to reopen service connection for bilateral pes planus, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the issues of whether new and material had been received to reopen service connection for bilateral pes planus.  A September 2011 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in December 2009, March 2010, October 2011, and April 2012.  The Veteran received notification of these examinations; however, he failed to report to any of the scheduled examinations.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Hip Disorder

The Veteran contends that he has a left hip disorder that began during active service.  During the current claim, the Veteran asserted that he injured his left hip during service.

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left hip injury or disease in service, and did not experience chronic left hip disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a left hip injury or disease.  The evidence in this case includes the clinical evaluation at the March 1946 service separation examination that found normal "spine and extremities."  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left hip disorder have not been continuous since service separation in March 1946.  Following service separation in March 1946, the evidence of record shows no findings, diagnosis, or treatment for a left hip disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a left hip disorder in service or continuous left hip disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).    

While the Veteran is competent to state that he had left hip disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic left hip disorder symptoms in service and continuous left hip disorder symptoms since service, made in the context of the July 2007 claim of service connection (disability compensation) for a left hip disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's recent statements of chronic left hip symptoms in service and continuous left hip disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA treatment records dated from March 2007 to February 2009 do not reflect that the Veteran was diagnosed with a left hip disorder or reflect any report of chronic left hip symptoms in service or continuous left hip disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic left hip disorder symptoms in service, or continuous left hip disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of left hip disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service are more probative than the more ambivalent and inconsistent statements regarding a left hip disorder made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in March 1946 did not include or mention a left hip disorder; the first time the Veteran had asserted a left hip injury during service and continuous left hip disorder symptoms since service was in July 2007.  See Cromer v. Nicholson, 
19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention left hip disorder symptoms at that time.  This suggests to the Board that there was no pertinent left hip disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1946 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left hip disorder at the time of the March 1946 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of left hip disorder symptomatology at the time he filed the claim.  

The Board further finds that the Veteran does not have a current diagnosed left hip disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a left hip disability.  The Veteran has reported pain in his left hip; however, the report of such pain does not equate to a diagnosis of current left hip disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a left hip disorder, but there is still no evidence of current diagnosed disability of the left hip.  The Veteran was also scheduled for VA examinations in October 2011 and April 2012 for left hip disorder, but failed to appear at the examinations.  See Wood, 1 Vet. App. at 193 (holding that the duty to assist is not a one-way street and that, if a veteran desires help with a claim, he/she must cooperate with VA's efforts to assist him/her).  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a left hip injury or disease in service, did not experience symptoms of a left hip disorder during service, has not experienced continuous left hip disorder symptomatology since service, and does not currently have a diagnosed left hip disability.  For these reasons, service connection for a left hip disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a left hip disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Hip Disorder

The Veteran contends that he has a right hip disorder that began during active service.  During the current claim, the Veteran asserted that he injured his right hip during service.

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right hip injury or disease in service, and did not experience chronic right hip disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a right hip injury or disease.  The evidence in this case includes the clinical evaluation at the March 1946 service separation examination that found normal "spine and extremities.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right hip disorder have not been continuous since service separation in 
March 1946.  Following service separation in March 1946, the evidence of record shows no findings, diagnosis, or treatment for a right hip disorder until 2008.  The absence of post-service complaints, findings, diagnosis, or treatment for 62 years after service is one factor that tends to weigh against a finding of continuous right hip disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

While the Veteran is competent to state that he had right hip disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic right hip disorder symptoms in service and continuous right hip disorder symptoms since service, made in the context of the July 2007 claim of service connection (disability compensation) for a right hip disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  

The Veteran's recent statements of chronic right hip symptoms in service and continuous right hip disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA treatment records.  VA treatment records dated from March 2007 to December 2008 do not reflect that the Veteran was diagnosed with a right hip disorder or reflect any report of chronic right hip symptoms in service or continuous right hip disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic right hip disorder symptoms in service, or continuous right hip disorder symptoms since service.  See Cartright, at 25; Pond.

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of right hip disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service until 2008 are more probative than the more ambivalent and inconsistent statements regarding a right hip disorder made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in March 1946 did not include or mention a right hip disorder; the first time the Veteran had asserted a right hip injury during service and continuous right hip disorder symptoms since service was in July 2007.  See Cromer, 19 Vet. App. 215.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection, but did not mention right hip disorder symptoms at that time.  This suggests to the Board that there was no pertinent right hip disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1946 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right hip disorder at the time of the March 1946 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of right hip disorder symptomatology at the time he filed the claim.  

The Board further finds that the Veteran does not have a current diagnosed right hip disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a right hip disability.  The VA examiner reported right hip clicking in a December 2008 VA treatment record; however, the report of such clicking does not equate to a diagnosis of current right hip disability.  See Sanchez-Benitez, 13 Vet. App. at 285.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a right hip disorder, but there is still no evidence of current diagnosed disability of the right hip.  The Veteran was also scheduled for VA examinations in October 2011 and April 2012 for right hip disorder, but failed to appear at the examinations.  See Wood, 1 Vet. App. at 193 (holding that the duty to assist is not a one-way street and that, if a veteran desires help with a claim, he/she must cooperate with VA's efforts to assist him/her).  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a right hip injury or disease in service, did not experience symptoms of a right hip disorder during service, has not experienced continuous right hip disorder symptomatology since service, and does not currently have a diagnosed right hip disability.  For these reasons, service connection for a right hip disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right hip disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Reopening Service Connection for Bilateral Pes Planus

In a May 1946 rating decision, the RO denied service connection for bilateral pes planus.  The Veteran was properly notified of the May 1946 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


The evidence of record at the time of the May 1946 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA medical records which cover a period through 1946.  Service treatment records indicated bilateral pes planus upon entrance into service and bilateral pes planus upon separation from service.  

In the May 1946 RO decision, the RO denied service connection for bilateral pes planus, finding that the Veteran had bilateral pes planus upon service entrance (preexisted service) and that there was no evidence of any increased severity of bilateral pes planus in service and no evidence of aggravation of a pre-existing condition beyond that of its normal progression.  As such, for evidence to be new and material in the current appeal to reopen service connection, the evidence would have to tend to show that the Veteran's bilateral pes planus either did not exist prior to service or that it was aggravated by service, that is, that it permanently increased in severity beyond that of its normal progression during service.  

In support of the current claim to reopen service connection for bilateral pes planus, in a December 2008 statement, the Veteran wrote that he is unable to walk long distances.  VA treatment records dated from March 2007 to February 2009 do not reflect that the Veteran was diagnosed with bilateral pes planus or reflect any report of chronic bilateral pes planus symptoms in service or continuous bilateral pes planus symptoms since service separation.  In a July 2007 VA treatment record, the Veteran reported a corn on his foot.  In a July 2008 VA treatment record, the VA examiner reported no wounds or lesions on the feet.  The Veteran has also submitted multiple statements concerning his belief that his bilateral pes planus was aggravated by service.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The 

VA treatment records from March 2007 to February 2009 are new, but they only diagnosis a current foot disability (corn on the foot); they do not provide evidence of in-service injury, of worsening of pes planus in service, or even of worsened symptoms of pes planus during service, nor does it include a medical opinion tending with any tendency to show that the Veteran's pre-existing bilateral pes planus was aggravated by service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  The statements made by the Veteran concerning the aggravation of pre-existing bilateral pes planus are duplicative of statements made earlier by the Veteran.  Also, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The Veteran was also scheduled for VA examinations in December 2009 and March 2010 for bilateral pes planus, but failed to appear at the examinations.  See Wood, 1 Vet. App. at 193 (holding that the duty to assist is not a one-way street and that, if a veteran desires help with a claim, they must cooperate with VA's efforts to assist them).  

In sum, none of the evidence received since May 1946 rating decision denial of service connection for bilateral pes planus constitutes competent evidence either that bilateral pes planus did not exist prior to service or that the Veteran's preexisting bilateral pes planus was aggravated (permanently worsened in severity) by service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in May 1946 is not new and material, and 

reopening of service connection for bilateral pes planus is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.

New and material evidence not having been received, the appeal to reopen service connection for bilateral pes planus is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


